Citation Nr: 0330113	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-00673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel





REMAND

The veteran served on active duty in the Army from July 1959 
to July 1979, when he retired based on 20 years of service.  
According to his separation document, he had two tours in 
Vietnam, served as an infantryman, and engaged in combat.  

The veteran appeals to the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision which denied a claim for an 
increase in a 10 percent rating for service-connected PTSD.

The last VA psychiatric examination for compensation purposes 
was in February 2001.  The doctor diagnosed substance abuse 
and found that the veteran did not meet the diagnostic 
criteria for PTSD.  However, some earlier VA outpatient 
records include a diagnosis of PTSD (as well as diagnoses of 
other psychiatric conditions and substance abuse).  More 
recent VA treatment records primarily concern physical 
ailments such as prostate cancer (which is another service-
connected condition and was last rated 100 percent), although 
the records suggest that possibly there has been additional 
recent psychiatric/substance abuse treatment.  In various 
statements the veteran asserts that his PTSD has worsened.

In the judgment of the Board, there is a further VA duty to 
assist the veteran with his claim for an increase in the 10 
percent rating for PTSD.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Under the circumstances of this 
case, updated treatment records should be obtained, and a 
current VA examination should be provided.

Accordingly, the case is remanded for the following action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
outpatient and inpatient treatment since 
2000 for all psychiatric and substance 
abuse problems.  After obtaining any 
necessary releases, the RO should obtain 
copies of the related medical records 
which are not already in the claims 
folder.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the doctor.  
All signs and symptoms necessary for 
rating PTSD should be reported in detail.  
The doctor should assess the degree of 
occupational and social impairment due to 
PTSD.  A Global Assessment of Functioning 
(GAF) score should be assigned and 
explained.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


